Title: From James Madison to Daniel Parker, [ca. 31 July 1816]
From: Madison, James
To: Parker, Daniel


        
          [ca. 31 July 1816]
        
        The proposed order for the 1st. of Augst. is approved.
        It being desireable that the testimony called for by Gen: Gaines, be procured in all the extent practicable, It may be proper to apprize Gen: Smith of the destination of Genl. Ripley, and to order his attendance with that of Capt: Ship if the service in that quarter will permit.
        
          J.M.
        
      